Title: To Benjamin Franklin from Samuel Cooper Johonnot, 21 April 1784
From: Johonnot, Samuel Cooper
To: Franklin, Benjamin



Hon’d Sir—
Boston 21st April 1784

I arriv’d here the 12th Jany., after a Voyage, & Journey, exceedingly laborious, & disagreeable.— Fourteen Days sooner, I could have had the Satisfaction, of seeing my Grandpappa.— Why did I arrive later?— I acknowledge the Fault. It will not bear Reflection:— May the Lesson prove as useful, as ’tis severe. I really deserv’d a harder Stroke, than Your friendly Reproach, which I rec’d at Nantes. From the 16th Septr., to the 22’d of Decr., I was floating between Nantes, & Baltimore. I am now in Boston, having had my Degree of Batchelor of Arts, last Year. I expect to study, 12 or 18 Months, as a Graduate, at Harvard College: then, to enter Judge Sullivan’s Office, as a Candidate for the Bar. My hon’d Grandpappa has left Me one Third of his estate, the income of which, will, it is expected, with Œconomy, compleat my Education; & at 21, set Me out handsomely in the

world. Meanwhile, Sir, let me beg the continuation of your useful Correspondence; & though I may have been heedless, I still presume, to ask your good Advice. My future Behaviour will prove whether I deserve it.—
As I know Ben would not receive an Apology, for not writing to Him, I will not make One. A Letter, shortly, will be the best Method of appeasing Him. You have so many abler Correspondents, that it would be equally presumptuous & useless, to write any thing concerning the state of Affairs; But, though many write with more Elegance, none can with more Gratitude, Esteem, & Affection,—than Your humble Servant,

Sam’l Cooper Johonnot.


P.S. Grandmama acknowledges the Receipt of your Letter, dated 26 of December; & desires her best Regards. Please to remember me affectionately, to your two Grandsons.

 
Addressed: A Son Excellence / Monsr. le Doctr. Franklin / Ministre Plenipotentiàire des Etats / Unis de l’Amerique, près sa Majesté / tres Chretienne. / à Passy près Paris.
